F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                      SEP 5 2001
                            FOR THE TENTH CIRCUIT
                                                                 PATRICK FISHER
                                                                          Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 00-3359
                                                   (D.C. No. 00-10087-JTM)
    RICHARD TRACY SPENCER,                                (D. Kan.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT            *




Before ANDERSON and BALDOCK , Circuit Judges, and             BRORBY , Senior
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant Richard Tracy Spencer pleaded guilty to one felony count of

forging a seal of a federal agency 1 and one count of unauthorized wearing of

military decorations, a misdemeanor. Defendant was sentenced to sixteen

months’ imprisonment and one year supervised release. The sentence was

enhanced for more than minimal planning under § 2F1.1(b)(2)(A) of the United

States Sentencing Guidelines (USSG), and the district court imposed a special

condition restricting defendant’s access to printing equipment during the period

of supervised release. On appeal, defendant challenges the enhancement and the

special condition. We affirm.

      As defendant admitted to the sentencing court, he has been a pathological

liar and a con man for over forty years. R. Vol. II at 48. We will confine our



1
      18 U.S.C. § 506 states in pertinent part:

      (a) Whoever --

            (1) falsely makes, forges, counterfeits, mutilates, or alters the seal of
            any department or agency of the United States, or any facsimile
            thereof;

            (2) knowingly uses, affixes, or impresses any such fraudulently
            made, forged, counterfeited, mutilated, or altered seal or facsimile
            thereof to or upon any . . . paper of any description;

            ....

            shall be fined under this title, or imprisoned not more than 5 years
            or both.

                                        -2-
discussion of defendant’s activities, however, only to those pertinent to the

charges underlying this appeal.

      In May of 1999, defendant’s wife filed for divorce. Prior to that time,

defendant had been posing as a rear admiral on active duty with the United States

Navy, wearing the appropriate uniform and sporting various medals and

decorations. Realizing that his wife had become suspicious about his affiliation

with the Navy and hoping that he might dissuade her from divorcing him,

defendant manufactured a letter with letterhead supposedly from Naval Personnel

Command. To this letter, he affixed the seal of the United States Navy after

scanning the seal from a library book. The letter, purportedly written on behalf of

the Navy and the Justice Department, requested defendant’s wife to reconsider

leaving him. Defendant then transmitted this letter to his wife.

      The information to which defendant pleaded guilty charged that he

“knowingly used, affixed and impressed, a fraudulently made, forged and

counterfeited seal of a department and agency of the United States, upon

a document and paper, to wit,   Defendant scanned and reproduced the Seal of the

United States Navy upon a letter sent to another.” R. Vol. I, tab 1 at 4. As noted

above, defendant’s sentenced was enhanced two levels for more than minimal

planning.




                                         -3-
       For purposes of this case, “‘more than minimal planning’ means more

planning than is typical for commission of the offense in a simple form.” USSG

Manual § 1B1.1, application n.(f). Defendant argues that his actions in procuring

the library book, scanning the seal onto a piece of paper, and arranging for the

paper’s delivery to his wife are no more than the minimum acts necessary to

violate the statute, and thus the enhancement for more than minimal planning was

error. We are not persuaded.

       “We review the district court’s interpretation and application of the

sentencing guidelines de novo. We review the court’s underlying findings of fact

for clear error.”   United States v. Archuletta , 231 F.3d 682, 684 (10th Cir. 2000)

(quotation omitted). “The question before us then is whether, under a clearly

erroneous standard, the planning and conduct in which the district court found

[defendant] to have engaged constituted ‘more planning than is typical for the

commission of the offense . . . in its simple form’ as a matter of law.”   Id.

We conclude that it does and that defendant’s sentence was properly enhanced.

       We agree with defendant that his actions in procuring the book, scanning

the seal and affixing the seal to the letter, were nothing more than actions

necessary to violate the statute in its simple form. Defendant, however was also

charged with sending the fraudulent letter to another, and it is the method




                                             -4-
defendant chose for transmitting the letter to his wife that establishes more than

minimal planning.

       In an effort to bolster his story and to further impress his wife of his Navy

bona fides, defendant telephoned the local Navy recruitment office in Wichita

and, posing as an aide to the fictitious Rear Admiral Spencer, arranged for a

uniformed Naval petty officer to deliver the letter in person to Mrs. Spencer at

the local courthouse where she worked. Had defendant mailed the letter to

Mrs. Spencer, he would probably have only committed the offense in its simple

form. By posing as an aide to a nonexistent Naval officer, however, and talking

the local Navy personnel into helping him in his fraud, defendant engaged in more

than minimal planning and was properly sentenced accordingly.

       Defendant next argues that a special condition of supervised release

required by the district court is unreasonable and too vague to be enforced. That

condition prohibits defendant from employment in the printing business “in any

capacity where [he has] access to printing or scanning equipment, and that

includes scanning equipment [he] might use with a home computer because [he]

can make documents there as easily as [he] can if [he were] working for a printing

business.” R. Vol. II at 31.   2




2
       The government points to a discrepancy between the oral sentence of the
court and the sentence as recorded in the judgment. The written judgment
                                                                    (continued...)

                                          -5-
       We ordinarily review conditions of supervised release for abuse of

discretion. United States v. Edgin , 92 F.3d 1044, 1048 (10th Cir. 1996). Here,

however, because defendant had the chance to object to this condition at the time

of sentencing but did not do so, our review is for plain error.         United States v.

Ballard , 16 F.3d 1110, 1114 (10th Cir. 1994).

       Under the plain error standard, “we will only reverse . . . in an exceptional

circumstance--one where the error was patently plainly erroneous and prejudicial

and fundamental injustice would otherwise occur.”         Barber v. T.D. Williamson,

Inc. , 254 F.3d 1223, 1227 (10th Cir. 2001) (quotations and citation omitted).

We conclude that defendant has failed to demonstrate that the imposition of this

condition of supervised release constituted plain error.

       Even if we were to review this issue under a more lenient standard, we

would hold that, given defendant’s history of forgery, counterfeiting and fraud,

this special condition is “reasonably related to the nature and circumstances of

the offense and the history and characteristics of th[is] defendant.”         See Edgin ,


2
 (...continued)
prohibits defendant from access to “printmaking or scanning equipment.”
R. Vol. I, tab 14 at 5. It further provides that “[t]he defendant shall not have
any printmaking or scanning equipment on any home computer system.”           Id.
The parties agree that the term “printmaking” is ambiguous, and the government
requests that this case be remanded for the limited purpose of correcting the
written judgment to conform to the oral sentence.     See United States v. Young ,
45 F.3d 1405, 1417 (10th Cir. 1995) (unambiguous oral sentence controls over
contrary written judgment). We grant that request.

                                             -6-
92 F.3d at 1048 (quotation omitted). Defendant’s liberty will not be deprived to

any greater extent than is necessary given the need to deter his criminal conduct

and to protect the public from further schemes by defendant.     See id. Any

vagueness or confusion caused by use of the term “printmaking” will be

eliminated when the judgment is corrected to conform to the oral sentence

as discussed above in note 2.

      The judgment of the United States District Court for the District of Kansas

is AFFIRMED, but this case is REMANDED for the limited purpose of bringing

the written judgment into conformity with the sentence as handed down orally at

the sentencing hearing.



                                                       Entered for the Court



                                                       Wade Brorby
                                                       Senior Circuit Judge




                                           -7-